Citation Nr: 0512822	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served as a New Philippine Scout from May 1946 to 
February 1949.  He died in May 1977; the appellant is 
advancing her appeal as his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2003, a statement of the 
case was issued in September 2003, and a substantive appeal 
was received in November 2003.


FINDINGS OF FACT

1.  In a July 1972 Board decision, service connection for the 
cause of the veteran's death was denied; the appellant did 
not file a notice of appeal.  

2.  In December 2002, the appellant filed a request to reopen 
her claim. 

3.  Additional evidence received since the Board's July 1972 
decision is new to the record but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1972 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).

2.  New and material evidence has not been received since the 
July 1972 denial, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed a 
claim to reopen entitlement to service connection for the 
cause of the veteran's death in December 2002.  A rating 
decision was issued in April 2003, which declined to reopen 
the claim.  The appellant submitted a notice of disagreement 
and a statement of the case was issued in September 2003.  
The statement of the case contained the provisions of the 
VCAA, the regulations regarding cause of death, under 
38 C.F.R. § 3.312, and what constitutes new and material 
evidence, as defined in 38 C.F.R. § 3.156.  In November 2003, 
a VCAA letter was issued to the appellant.  This letter 
notified the appellant to submit new and material evidence 
showing that the veteran's cause of death was related to 
service.  This letter effectively notified the appellant of 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
The appellant was also notified of what the evidence must 
show to support her claim of entitlement to service 
connection for the cause of the veteran's death.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the November 2003 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the appellant submitted correspondence in March 
2004 which specifically referenced the November 2003 VCAA 
letter.  The appellant stated that she had no further 
evidence to submit, however, she did cite to 38 C.F.R. § 3.22 
and directed the reader to her substantive appeal which had 
been filed in November 2003.  Her substantive appeal 
essentially contained argument and reference to VA 
regulations.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.  




I.  Factual Background

During the veteran's lifetime service connection was in 
effect for the following disabilities:  varicose veins of the 
left leg and thigh, rated 20 percent disabling from February 
11, 1949, 100 percent disabling from April 15 to June 1, 
1968, and 20 percent disabling from June 1, 1968; and, otitis 
media rated noncompensably disabling effective February 11, 
1949.

The veteran died in May 1977.  The Certificate of Death 
reflects that the veteran died due to congestive heart 
failure secondary to pneumonia.

In July 1977, the appellant filed an initial claim of service 
connection for the cause of the veteran's death.  The 
veteran's service medical records were on file which were 
negative for treatment for a heart disorder or pneumonia 
during service.  Specially, a medical examination performed 
for separation purposes in February 1949 reflected normal 
chest x-ray, heart, lungs, and vascular system.  Also on file 
was a VA examination performed in November 1959 which on 
examination of the cardiovascular system reflected findings 
that the cardiac area of dullness had not changed, sounds 
normal, rhythm regular, no murmurs, and peripheral vessels 
were normal.  In support of her claim, the appellant 
submitted a copy of the veteran's Certificate of Death.  
Additionally, documentation was submitted from Dr. Eugenio D. 
Espineuva reflecting that an x-ray examination was performed 
in October 1975 of the lungs and heart.  Pulmonary 
tuberculosis (PTB) minimal was detected in the left lung.  
The veteran's heart was enlarged.  A Medical Certificate 
dated in November 1977 from Dr. Paulino B. Galino, stated 
that the veteran was treated in May 1977 for congestive heart 
failure secondary to pneumonia.  A day prior to his death he 
had severe colds with severe pain on his left and right legs, 
due to previous varicose operation.  Dr. Galino stated that 
the diagnosis of pneumonia was entertained because "(1) 
there was chest pain, cough and fever with rusty sputum; (2) 
there was marked dilation of the alae nasi with rapid pulse 
and respitation [sic]; (3) there was cyanosis, tachycardia 
with rales on both lung fields; (4) the severe pain on both 
legs with edema exaggerated the whole picture which 
terminated to the death of the [veteran].  There was also a 
lay statement from R.G. dated in November 1977 which stated 
that the veteran had complained of pain in his varicose veins 
in both legs.

The appellant's claim was denied in a January 1978 rating 
decision.  The appellant did not initiate an appeal of this 
decision, therefore, the RO's decision is final.  38 U.S.C.A. 
§ 7105.  

In January 1980, the appellant submitted an Attending 
Physician's Certification dated in February 1977 signed by 
Dr. Jorge O. Limjoco.  This certification indicated that the 
veteran was admitted for chest pain.  The document reflected 
a diagnosis of PTB with congestive heart failure in January 
1977.  The RO issued correspondence in February 1980 which 
stated that the documentation from Dr. Limjoco did not 
constitute new and material evidence, therefore, the 
appellant's claim remained denied.  The appellant did not 
initiate an appeal of this decision, therefore, the RO's 
decision is final.  38 U.S.C.A. § 7105.

In April 1991, the appellant submitted an informal claim to 
reopen entitlement to service connection for the cause of the 
veteran's death.  In support of her claim, she submitted an 
Attending Physician's Certification from Dr. Galino dated in 
May 1977.  Dr. Galino stated that the veteran was admitted 
for cough and chest pain which started a week prior as 
intermittent chest pain radiating to the back and neck 
associated with pedal edema and enlarged multiple varicose 
veins on both legs.  There was slight abdominal enlargement 
and intermittent low-grade fever.  Dr. Galino diagnosed 
congestive heart failure secondary to pneumonia and varicose 
veins enlarged.  In May 1991, the appellant's claim was 
denied, and the appellant perfected an appeal.  In a July 
1992 decision, the Board, in reviewing the entire evidence of 
record, denied entitlement to service connection for the 
cause of the veteran's death.  The appellant did not initiate 
an appeal of this decision, therefore, the Board's decision 
is final.  38 U.S.C.A. § 7105.

In December 2002, the veteran submitted a claim for 
entitlement to service connection for the cause of the 
veteran's death.  In support of her claim, she submitted an 
operation report from Veterans Memorial Hospital dated in 
April 1968 which reflected that the veteran underwent surgery 
for varicose veins.  She also submitted a discharge summary 
signed by Dr. Edilberto Lopez which reflected an admission 
date of March 27, 1974, and a discharge date of April 8, 
1974.  The veteran was admitted on March 27 due to dyspnea 
which started several days prior to admission accompanied by 
dizziness and headache, slightly relieved by bronchodilator.  
The physician noted that the veteran was known hypertensive 
and asthmatic.  A physical examination was unremarkable 
except for blood pressure of 170/100.  Except for occasional 
bouts of exertional dyspnea, his entire stay was uneventful.  
He was discharged improved on April 8.  

The appellant also submitted several statements of argument 
in support of her claim.  

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim was received in 
December 2002, and the regulation applicable to her appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

III.  Analysis

In July 1972, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  As the veteran did not appeal, the Board's 
determination is final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the July 1972 Board determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
the cause of the veteran's death cannot be reopened.

As indicated above, the evidence added to the record since 
the July 1972 determination includes an operation report 
reflecting surgery for varicose veins in April 1968, a 
discharge summary dated in March through April 1974 
reflecting treatment for dyspnea, and statements from the 
appellant.  Although the evidence submitted with the claim to 
reopen is new, none of the evidence submitted raises a 
reasonable possibility of substantiating the claim of service 
connection for the cause of the veteran's death.  The records 
submitted by the appellant do not reflect further evidence of 
an etiological relationship to service.  The documentation 
from Veterans Memorial Hospital offers only that the veteran 
underwent surgery for varicose veins in April 1968.  It is 
not in dispute that the veteran had varicose veins, and 
service connection was in effect for this disability.  This 
documentation, however, does not offer any further evidence 
regarding an etiological relationship between varicose veins 
and his death in May 1977 due to congestive heart failure 
secondary to pneumonia.  Additionally, the discharge summary 
from Dr. Lopez states that the veteran was hospitalized due 
to dyspnea for several days in March and April 1974, but, 
again does not suggest any possible link between the 
veteran's death and his service.

Overall, the evidence submitted since the final July 1972 
Board decision, while new, is not material and does not raise 
a reasonable possibility of substantiating the claim, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the appellant has not 
presented new and material evidence to reopen her claim of 
service connection for the cause of the veteran's death.  38 
C.F.R. § 3.156(a).  Accordingly, the Board's analysis must 
end here, and the appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for the cause of the veteran's 
death, the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


